             Case 2:18-cr-00217-RSM Document 648 Filed 01/06/21 Page 1 of 2




 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
      UNITED STATES OF AMERICA,
 9                                                       NO. CR18-217 RSM
                               Plaintiff,
10
                                                         ORDER GRANTING MOTION TO
11                                                       SEAL
                          v.
12
13    JEROME ISHAM,
14
                               Defendant.
15
16
17          Having considered the United States’ Motion to Seal in the above-captioned case

18 and the reasons set forth therein, and finding good cause,
19        It is hereby ORDERED that the United States’ Motion to Seal is GRANTED. The

20 United States’ Exhibit A to its Opposition to Defendant Isham’s Motion in Support of
21 Reopening Detention Hearing (dkt. 642) shall be sealed and remain sealed until further
22 order of the Court.
23        DATED this 6th day of January, 2021.

24
25                                                A
                                                  RICARDO S. MARTINEZ
26                                                CHIEF UNITED STATES DISTRICT JUDGE
27
28
     ORDER TO SEAL - 1                                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Jerome Isham, et al.; CR18-217 RSM
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:18-cr-00217-RSM Document 648 Filed 01/06/21 Page 2 of 2




 1 Presented by:
 2 s/ Mike Lang
 3 MIKE LANG
   Assistant United States Attorney
 4 United States Attorney’s Office
 5 700 Stewart Street, Suite 5220
   Seattle, Washington 98101-1271
 6 Phone: (206) 553-7970
 7 E-mail: mike.lang@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER TO SEAL - 2                                          UNITED STATES ATTORNEY
                                                               700 STEWART STREET, SUITE 5220
     U.S. v. Jerome Isham, et al.; CR18-217 RSM
                                                                 SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
